COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Interest of C.J., a Child

Appellate case number:     01-19-00704-CV

Trial court case number: 2018-00169J

Trial court:               313th District Court of Harris County

       This is an accelerated appeal from an order terminating the parental rights of appellant,
S.W. We previously abated and remanded this case to the trial court to appoint counsel, at no
expense to appellant, to represent appellant on appeal. See TEX. FAM. CODE ANN. § 107.013. On
February 24, 2020, the trial court appointed Karlene Poll to represent appellant on appeal.
Accordingly, we reinstate this case on the Court’s active docket.
        Appellant’s brief is due to be filed in this appeal no later than 20 days from the date of
this order. See TEX. R. APP. P. 38.1, 38.6; see also id. 28.4.
      The portion of appellant’s “Motion to Lift Abatement and Notice of Appearance of
Counsel” requesting that “the order of abatement be lifted” is dismissed as moot.
      The court reporter’s motion for extension of time, filed on February 7, 2020, is dismissed
as moot.1


       It is so ORDERED.


Judge’s signature: ____/s/ Julie Countiss_____
                    Acting individually  Acting for the Court


Date: ____April 2, 2020___




1
       The reporter’s record was filed on March 2, 2020.